Exhibit 10.14

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is
entered into as of the 31 day of December, 2008, by and between Wynn Resorts,
Limited (“Employer”) and John Strzemp (“Employee”). Capitalized terms that are
not defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).

RECITALS

WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of August 31, 2005, as amended by that certain First
Amendment to Employment Agreement dated as of March 26, 2008, effective
March 18, 2008 (collectively, the “Agreement”); and

WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

1. Termination of Affiliate Positions. Concurrent with Employee’s resignation
from Employer or upon expiration or termination of the Agreement, Employee
agrees to resign, and shall be deemed to have resigned, all other positions and
Board of Director memberships that Employee may have held immediately prior to
Employee’s resignation from Employer or expiration or termination of the
Agreement.

2. Section 409A Provision. Notwithstanding any provision of the Agreement to the
contrary, if, at the time of Employee’s termination of employment with the
Employer, he or she is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and one or more of the payments or benefits
received or to be received by Employee pursuant to the Agreement would
constitute deferred compensation subject to Section 409A, no such payment or
benefit will be provided under the Agreement until the earlier of: (a) the date
that is six (6) months following Employee’s termination of employment with the
Employer or (b) the Employee’s death. The provisions of this Section shall only
apply to the extent required to avoid Employee’s incurrence of any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the Agreement
would cause Employee to incur any penalty tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder, the
Employer may reform such provision to maintain the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code.



--------------------------------------------------------------------------------

2. Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Second Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above.

 

WYNN RESORTS, LIMITED     EMPLOYEE By:   /s/ Marc D. Schorr       /s/ John
Strzemp  

Marc D. Schorr

Chief Operating Officer

      John Strzemp